Title: From George Washington to James Craik, 24 May 1780
From: Washington, George
To: Craik, James



[Morristown 24 May 1780]

A French fleet and army may possibly arrive in a short time at Rhode Island. At the request of Mr De Corni, Commissary of War to His Most Christian Majesty, (wishing to make previous to their arrival the necessary provision of hospitals and refreshments for the sick) I am to desire you will without delay proceed to Providence in the State of Rhode Island and undertake the care of this business.
The objects that demand your attention are these—to provide one or more convenient buildings for the reception of the sick belonging to the fleet and army which you will estimate at about twelve to fifteen hundred—They must have appartments sufficient to contain these without crouding them, and so as to admit a separate distribution and treatment of each particular disease. They must have an airy and salubrious situation—be contiguous to each other, if possible, have yards and gardens—admitting easy communications from one to the other, so as to unite and facilitate the service.
Independent of the apartments for the sick—there must be one or more kitchens—an apothecary’s shop—a magazine for drugs and remedies an oven—a bakery—a deposit for the provisions—lodgings for the director surgeons Phusicians and others employed with them—a Magazine near for the effects of the Hospital and in short all the conveniences that may promote this interesting service.
You will have provided such a number of oxen sheep poultry and

vegetables as you deem necessary for the first demands of the Hospital; I give you a letter for Governor Greene to furnish you with whatever aid you may want; you will make him an estimate and inform him to what extent his assistance will be requisite.
I rely on your judgment prudence and activity that all these arrangements will be made in the best manner circumstances will permit—and in a manner satisfactory to those for whose benefit they are intended. You know how much we owe to our allies & what claims they have upon our gratitude and affection for a reciprocity of good offices. Given at Head Quarters Morris Town May 24th 1780.
